Case 1:19-cr-10074-NMG Document 11-1 Filed 03/19/19 Page 1of1

 

651 East Jefferson Street

Tallahassee, FL 32399-2300
Joshua E. Doyle 850/561-5600
Executive Director www.FLORIDABAR.org

State of Florida )

County of Leon) In Re: 0013984
Benjamin Ryan Stechschulte
Stechschulte Nell, PL
1105 W Swann Ave
Tampa, FL 33606-2637

I CERTIFY THE FOLLOWING:
| am the custodian of membership records of The Florida Bar.

Membership records of The Florida Bar indicate that The Florida Bar member listed above was admitted to
practice law in the state of Florida on September 23, 2005.

The Florida Bar member above is an active member in good standing of The Florida Bar who is eligible to
practice law in the state of Florida.

Dated this Ist day of March, 2019.

Cynthia B. Jackson, CFO

Administration Division
The Florida Bar 4

fit iy

< Ie
OR

        

PG:R10
CTM-36348
